Appeal from a judgment of the Supreme Court at a Trial Term in Columbia County, entered upon a verdict of $25,000 in the personal injury action of Richard Eckel, $2,000 in the personal injury action of Nancy Eckel and $3,000 in the personal injury action of Nannette Eckel, and from an order denying defendants’ motion to set aside the verdict. The sole issue-is on the question of excessiveness. On May 12, 1970 the plaintiff family was .seated in the dining area of their home trailer. Defendant Alice Johnson, operating her husband Clifford Johnson’s car, was proceeding in a northerly direction on Route 21 when the defendant’s automobile went out of control and traveled over 400 feet and then struck the plaintiffs’ trailer, partially dislodging it from its foundation. The plaintiff, Richard Eckel, sustained injury to his back and aggravated a pre-existing nervous disorder. He was under the care of the family physician and approximately one year after the accident was referred to an orthopedic specialist. At trial, the specialist testified that Eckel was then suffering from a chronic Jumbo sacral strain with spasm and with a loss of the normal lordatie curve and that he was still suffering pain and discomfort with accompanying restriction of movement. However, Eckel lost relatively little time from his work and the special damages were quite modest. He was able --to perform his work duties, but exertion or strenuous activity caused pain and discomfort. It would appear from the record that the verdict is not supported by the evidence. As to the verdicts of Nancy Eckel and Nannette Eckel, we find that they are supported *858by the evidence. Judgment and order with regard to plaintiff Richard Eckel reversed, on the law and the facts, and a new trial ordered, limited to the issue of damages, unless within 20 days after, service of a copy of the order to be entered hereon, plaintiff Richard Eckel shall stipulate to reduce the verdict in his favor to $15,000 in which event, judgment, as so modified, affirmed, without costs; judgment and order with regard to plaintiffs Nancy Eckel and Nannette Eckel affirmed, with costs. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Main, JJ., concur.